DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Arguments
	Applicant’s remarks regarding the 35 USC 101 double patenting rejection made in the Office action of June 18, 2021, in conjunction with the amendments to the claims made December 16, 2021 are sufficient to overcome that rejection.  However, the amendments made to the claims do not avoid a nonstatutory double patenting rejection; that rejection can be found below.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- of U.S. Patent No. 10,852,647. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims from the ‘647 patent anticipate the claimed invention as follows.
Regarding claim 2, claim 1 of the ‘647 patent discloses a movable body apparatus comprising (see line 1 of the ‘647 claim) a first movable body that holds an object and is movable in a first direction and a second direction intersecting with each other, the first and second directions being parallel to a predetermined plane (see lines 2-4 of the ‘647 claim); a 
Further claim correspondence is as follows:
Claim 3 of the instant application with claim 2 of the ‘647 patent.
Claim 4 of the instant application with claim 3 of the ‘647 patent.
Claim 5 of the instant application with claim 4 of the ‘647 patent.

Claim 7 of the instant application with claim 6 of the ‘647 patent.
Claim 8 of the instant application with claim 7 of the ‘647 patent.
Claim 9 of the instant application with claim 8 of the ‘647 patent.
Claim 10 of the instant application with claim 9 of the ‘647 patent.
Claim 11 of the instant application with claim 10 of the ‘647 patent.
Claim 12 of the instant application with claim 11 of the ‘647 patent.
Claim 13 of the instant application with claim 12 of the ‘647 patent.
Claim 14 of the instant application with claim 13 of the ‘647 patent.
Claim 15 of the instant application with claim 14 of the ‘647 patent.
Claim 16 of the instant application with claim 15 of the ‘647 patent.
Claim 17 of the instant application with claim 16 of the ‘647 patent.
Claim 18 of the instant application with claim 17 of the ‘647 patent.
Claim 19 of the instant application with claim 18 of the ‘647 patent.
Claim 20 of the instant application with claim 19 of the ‘647 patent.
Claim 21 of the instant application with claim 20 of the ‘647 patent.
Claim 22 of the instant application with claim 21 of the ‘647 patent.
Claim 23 of the instant application with claim 22 of the ‘647 patent.
Claim 24 of the instant application with claim 23 of the ‘647 patent.
Claim 25 of the instant application with claim 24 of the ‘647 patent.
Claim 26 of the instant application with claim 25 of the ‘647 patent.
Claim 27 of the instant application with claim 26 of the ‘647 patent.
Claim 28 of the instant application with claim 27 of the ‘647 patent.

Claim 30 of the instant application with claim 29 of the ‘647 patent.
Claim 31 of the instant application with claim 30 of the ‘647 patent.
Claim 32 of the instant application with claim 31 of the ‘647 patent.
Claim 33 of the instant application with claim 32 of the ‘647 patent.
Claim 34 of the instant application with claim 33 of the ‘647 patent.
Allowable Subject Matter
Claims 2-34 would be allowed in view of the prior art should the double patenting rejection set forth above be properly overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
	As to claim 2, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a movable body apparatus, the apparatus comprising, among other essential features, a first measurement system that measures first position information of the first movable body with respect to the second movable body in the first direction; a second measurement system that measures second position information of the second movable body in the second direction; and a control system that performs movement control of the first movable body based on the first position information and the second position information, wherein the first measurement system has a first grating member and a plurality of first heads, the first grating member being provided at one of the first movable body and the second movable body and having a plurality of grating areas, the plurality of first heads being provided at another of the first movable body and the second movable body to irradiate measurement beams to the first grating member, and the control system corrects the first position information based on correction information to compensate for measurement error of the first measurement system .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        February 16, 2022